DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-13 and 25-26 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claim 10, there appears to be no support in the specification for the fluid discharge nozzle discharges based on one or more of temperature properties or flow properties in line 15 of the claim.  Applicant ([0024] and abstract) has support for the fluid from the fluid discharge nozzle can locally change one of the temperature properties, flow properties, and thickness properties, but the Examiner can find no support for the fluid discharge nozzle discharges the fluid based on the claimed temperature properties and flow properties in line 14 of claim 1.  Applicant ([0024]-[0025]) has support for characterizing the thickness defect profile, which is broadly interpreted as thickness characteristics, and determining at least one fluid discharge configuration that remedies, that is partially or substantially reduces the thickness defect profile, but does not have support for basing the fluid discharge nozzle on temperature properties or flow properties.  If this is in error, please provide line and page numbers where Applicant has support for this limitation and if the support is implicit, please provide an explanation how the supporting material supports the amendment.  
It should be noted, in the Remarks filed Aug. 17, 2022, Applicant appears to state claim 10 is amended to incorporate the essence of the features of allowable claim 25.  However, claim 25 only mentions the fluid discharge nozzle discharges based on thickness characteristics of the molten glass.  Claims 11-13 and 25-26 are also rejected under 35 U.S.C. 112(a) due to dependency from claim 10.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-13 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sagawa et al. (JP02149438A – hereinafter Sagawa) in view of Delia et al. (US 2011/0289969 – hereinafter Delia).
It should be noted when the Examiner is referencing page numbers in Sagawa, the page numbers refer to pages in the English Translation of Sagawa (NPL document 9 pages dated 3/30/2021).
Regarding claim 10, Sagawa (Practical Examples (pgs. 4-6) and Figs. 1 and 2) discloses an apparatus comprising a forming body (corresponding to at least one isopipe) having a recessed part (2a) from which molten glass overflows from a slit-shaped opening and then flows along the surface of the forming body (2) as molten glass streams.  The area from the recessed part (2a) and the slit-shaped opening regulate the flow along the surface of the forming body, and therefore is broadly interpreted by a person having ordinary skill in the art as forming weirs and sides forming the slit opening corresponds to at least one weir.  This provides for the step of flowing molten glass over at least one weir of at least one isopipe.
Sagawa further discloses an air-heating apparatus (6) with airflow guide plates (10).  The airflow guide plates (10) are in fluid communication with an outlet (6a) for pre-heated air (corresponding to a fluid) above the forming body (2).  The guide plates (10) are positioned in proximity to at least one weir of the at least one isopipe.  Therefore, Sagawa provides for discharging a fluid (i.e. pre-heated air from airflow guide plates of the at least one isopipe.  Further, Sagawa (pgs. 5-6 and Figures) discloses the guide plates (10) of air-heating apparatus (6) comprises an inlet (6b) from which air from a blower (not shown) flow into the air-heating apparatus.  Therefore, based on the disclosure of Sagawa, it would be obvious to a person having ordinary skill in the art the air flow guide plates are in fluid communication with a remote fluid source.  
Sagawa (pgs. 3-4) further discloses the invention is to provide a device for manufacturing a glass sheet to eliminate problems and drawbacks related to uneven temperature distributions (corresponding to temperature properties) and uneven viscosity (corresponding to flow properties).  Sagawa discloses to solve the problems by providing an apparatus for sending in preheated air close to the molding.  Therefore, based on the additional disclosure by Sagawa above, it would be obvious to a person having ordinary skill in the art, the discharging a fluid by pre-heated air from airflow guide plates of the at least one isopipe is based on temperature properties and flow properties, as claimed in the wherein statement in lines 13-15 of claim 1.  
Sagawa fails to disclose the discharging of a fluid is from a fluid discharge nozzle and the fluid discharge nozzle has a spatial orientation and direction that is adjustable to change a contact location of the fluid on the molten glass relative to the at least one weir.  However, Delia (Figs. 1 and 14 and [0007]-[0010] and [0052]-[0057]) discloses an alternative device for discharging and guiding air, such as a tube directed towards the forming body and discloses the tubes can be mounted such that they are configured to rotate with a pivot member about an axis in order to provide for adjustability due to variations in the process over time.  Additionally, in addition to the pivot members, Delia discloses a plurality of cooling tubes (40) that can be rotated when a different angular orientation of the tube is desired.  The plurality of orientationally adjustable tubes of Delia and the air flow channels formed by guide plates of Sagawa perform the same function, specifically directing flow of a fluid towards a forming body.  Therefore, based on the additional teachings of Delia, it would be obvious to a person having ordinary skill in the art, in the apparatus of Sagawa, a plurality of orientationally adjustable tubes could be substituted for the airflow guide plates of Sagawa, since the plurality of orientationally adjustable tubes and air flow guide plates perform the same function, specifically guiding fluid flow towards a forming body.  Since the plurality of orientationally adjustable tubes in the modification of Sagawa in view of Delia provide for guiding airflow, the plurality of orientationally adjustable tubes function as nozzle.  Therefore, Sagawa in view of Delia provides for fluid discharge nozzles.  
Further, it would be obvious to a person having ordinary skill in the art, the substitution of the air flow guide plates of Sagawa with a plurality of orientationally adjustable tubes (i.e. nozzles) improves the apparatus of Sagawa by further providing for additionally the additional capability to adjust the heated air flow direction by the substation of airflow guide plates with a plurality of orientationally adjustable tubes.  Further there would be no unexpected results with providing a plurality of adjustable tubes (i.e. nozzles) in the apparatus of Sagawa for discharging air.  The plurality of adjustable tubes (i.e. nozzles) in the apparatus of Sagawa in view of Delia provides for a fluid discharge nozzle and the fluid discharge nozzle having a spatial orientation that is adjustable to change a contact location of the fluid on the molten glass relative to the at least one weir.  
It should be noted the court held that adjustability where needed is not a patentable advance, and it is recognized in the art of directing airflow that adjustability is desired, as evidenced by the teachings of Delia discussed above.  Therefore, it would be obvious to a person having ordinary skill in the art, the apparatus of Sagawa is improved by providing for the ability to vary the heated air flow direction by providing adjustable tubes (i.e. nozzles), based on the teachings of Delia and since adjustability, where needed is not a patentable advance (See MPEP 2144.04).
Further it should be noted, Sagawa (pg. 4) further discloses the airflow guide plates send in preheated air close to the molding from above the molding.  Therefore, the substitution of the plurality of adjustable tubes (i.e. nozzles) provides for a fluid discharge nozzle positioned in proximity to the at least one weir of the at least one isopipe.  
Regarding claim 11, as discussed in the rejection of claim 10 above, Sagawa discloses airflow guide plates (i.e. fluid discharge members) discharging a fluid situated above or atop the weirs.  Therefore, it would be obvious to a person having ordinary skill in the art, Sagawa in view of Delia would provide for fluid discharge nozzles discharging a fluid situated above or atop the weirs.  As discussed above, Sagawa (pg. 4) further discloses the airflow guide plates send in preheated air close to the molding from above the molding.  This provides for the claimed discharging fluid from the fluid discharge nozzles situated above or atop the weir overflow is accomplished selectively to at least one of a specified region, such as close to the molding from above the molding.  
Regarding claim 12, as discussed in the rejection of claim 10 above, Sagawa in view of Delia provides for a plurality of adjustable tubes (i.e. nozzles) in the apparatus of Sagawa for discharging air.  This provides for a discharge of fluid from an array of fluid discharge nozzles.  Sagawa (Fig. 1) further discloses the airflow guide plates (10) as pointing in the same downward direction and the same spatial orientation, since the figure illustrates the airflow guide plates have the same spacing.  Therefore, it would be obvious to a person having ordinary skill in the art discharging a fluid from the fluid discharge nozzles comprises discharging a fluid from an array of fluid discharge nozzles that have the same spatial orientation (i.e. same spacing) and direction (i.e. downward direction).
Regarding claim 13, as discussed in the rejection of claim 10 above, Sagawa in view of Delia provides for a plurality of adjustable tubes (i.e. nozzles) in the apparatus of Sagawa for discharging air.  This provides for a discharge of fluid from an array of fluid discharge nozzles.  Sagawa (Fig. 1) further discloses the airflow guide plates (10) at different angles relative to a horizontal plane of the top of the enclosure comprising outlet (6a).  Therefore, it would be obvious to a person having ordinary skill in the art, discharging a fluid from the fluid discharge nozzles comprises discharging a fluid from an array of fluid discharge nozzles having at least one fluid discharge nozzle having a different spatial orientation and direction compared to the other fluid discharge nozzles in the array.  The different spatial orientation and direction of the fluid discharge nozzles as suggested by the airflow guide plates, is relative to a horizontal plane of the top of the enclosure comprising outlet (6a).
Regarding claim 26, as discussed in the rejection of claim 10 above, Sagawa in view of Delia provides for a plurality of adjustable tubes (i.e. nozzles) in the apparatus of Sagawa for discharging air.  This provides for a discharge of fluid from an array of fluid discharge nozzles.  Sagawa (Fig. 1) further discloses the airflow guide plates (10) at different angles relative to a horizontal plane of the top of the enclosure comprising outlet (6a) and different angles relative to the top of the isopipe.  Therefore, it would be obvious to a person having ordinary skill in the art, discharging a fluid from the fluid discharge nozzles comprises discharging a fluid from an array of fluid discharge nozzles having at least one fluid discharge nozzle may be oriented in a different direction with respect to a surface or edge of the at least one weir of the at least one isopipe.  The different directions of the fluid discharge nozzles as suggested by the airflow guide plates relative to a top of the isopipe.
Response to Arguments
Applicant’s arguments with respect to claim(s) over the prior art rejection in the non-final office action dated Dec. 24, 2021 have been considered, but are moot due to new grounds of rejection necessitated by the amendment to the claims filed Aug. 17, 2022.
The Examiner will address some arguments, since the same references Sagawa and Delia are applied to the claims.  
Applicant argues the prior art fails to teach or otherwise suggest such discharging of the fluid from the fluid discharge nozzle is based on other properties/characteristics, (i.e. temperature properties or flow properties of the molten glass flowing over the at least one weir.  This is not persuasive, as discussed in the rejection of claim 10 above, Sagawa (pgs. 3-4) further discloses the invention is to provide a device for manufacturing a glass sheet to eliminate problems and drawbacks related to uneven temperature distributions (corresponding to temperature properties) and uneven viscosity (corresponding to flow properties).  Sagawa discloses to solve the problems by providing an apparatus for sending in preheated air close to the molding.  Therefore, based on the additional disclosure by Sagawa above, it would be obvious to a person having ordinary skill in the art, the discharging a fluid by pre-heated air from airflow guide plates of the at least one isopipe is based on temperature properties and flow properties, as claimed in the wherein statement in lines 13-15 of claim 1.  Therefore, based on the additional teachings of Sagawa discussed above, the Examiner maintains the rejection of claims 10-13 and 26.  
Allowable subject matter
	Claims 14, 15, and 27-28 is/are allowed.
Claim 25 is rejected under 35 U.S.C. 112(a) for new matter for the fluid discharge nozzle discharges based on temperature properties and flow properties.  Claim 25 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the 35 U.S.C. 112(a) issues are satisfactorily resolved.  
The following is a statement of reasons for the indication of allowable subject matter of independent claims 14 and 15.  
Regarding claim 14, the prior art fails to fairly disclose or suggest the method of claim 14 comprising the claimed apparatus and comprising the method comprising the claimed steps of characterizing a thickness defect profile, determining at least one fluid discharge configuration that remedies the thickness defect profile, and discharging the fluid from the at least one discharge member to the at least one weir of the at least one isopipe onto the molten glass flowing over the at least weir of the isopipe in accordance with the characterized thickness defect profile and the determined at least one fluid discharge configuration.
Regarding claim 15, the prior art fails to disclose or fairly suggest forcing a fluid from a first fluid discharge nozzle in proximity to the first weir such that the fluid is directed onto the molten glass stream flowing over the first weir of the first isopipe and forcing the fluid from a second fluid discharge nozzle in proximity to the second weird such that the fluid is directed onto the second molten glass stream flowing over the second weir of the second isopipe.  Claims 27-28 are allowable due to allowability of claim 15.
Regarding claim 25, the prior art fails to disclose or fairly suggest the fluid discharge nozzle discharges the fluid based on thickness characteristics of the molten glass flowing over the at least one weir of the at least one isopipe.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623. The examiner can normally be reached M-F: EST 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L HERRING/               Primary Examiner, Art Unit 1741